Citation Nr: 1520837	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  08-32 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating prior to March 17, 2012 and in excess of 10 percent since March 17, 2012, for a right shoulder disability. 

2.  Entitlement to an initial compensable rating prior to March 17, 2012, and in excess of 10 percent since March 17, 2012, for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This appeal to the Board of Veterans Appeals (Board) is from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee.  

The issues on appeal were previously denied by the Board in May 2014.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) which, in a March 2015 Order, vacated the Board's May 2014 decision and remanded the claims for action consistent with its decision.
To the extent that further development is necessary, the issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

For the period prior to March 17, 2012, the Veteran's right shoulder and right knee disabilities have been characterized by some pain in motion and use, with occasional flare-ups.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a right shoulder disability for the period prior to March 17, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003 (2014). 

2.  The criteria for a 10 percent rating for a right knee disability for the period prior to March 17, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5003 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

For the period prior to March 17, 2012, the Veteran received noncompensable ratings for his service connected right knee disability under 38 C.F.R. § 4.71a, DC 5260.  He also a noncompensable rating for his right shoulder disability under 38 C.F.R. § 4.71a, DC 5201, although the Board notes that this diagnostic code doesn't contemplate a noncompensable rating.  

After a review of the pertinent evidence, the Board determines that a 10 percent rating is warranted for the Veteran's right knee and right shoulder disabilities for the period prior to March 17, 2012.  Specifically, a 10 percent rating is for application under 38 C.F.R. § 4.71a, DC 5003 when there is X-ray evidence of arthritis in a major joint that is accompanied by limitation of motion or other characteristic limitations.  However, even when arthritis is not evident, the Court has held that a compensable rating under 38 C.F.R. § 4.59 is still for consideration when there is evidence of painful motion even without actual limitation of motion or loss of motion that is non-compensable, regardless of whether arthritis is present or not.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Here, at a VA examination in September 2007, the Veteran complained of anterior knee pain that occurs approximately 2-3 times per week, and is brought on by prolonged standing.  At that same examination, he indicated that he experiences pain in the right shoulder when raising it above his head and that he experiences crepitus during movement.  While arthritis is not present in either joint, the Board determines that the Court's view in Burton is applicable in this case, and that a 10 percent rating is warranted for both the Veteran's right shoulder and right knee prior to March 17, 2012, by analogy under DC 5003.  The appeal is granted to this extent.  


ORDER

An initial 10 percent rating for right shoulder disability for the period prior to March 17, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial 10 percent rating for a right knee disability for the period prior to March 17, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

As for whether a rating in excess of 10 percent is warranted for the Veteran's service-connected right knee or right shoulder disability, additional development is required before the claims may be adjudicated.  

Specifically, in December 2011, the Board remanded the issues on appeal in order to obtain new VA examinations.  Since the Veteran's knee and shoulder disabilities are attributable shrapnel injuries, the Remand recognized that there may also be injuries to the surrounding muscle tissue, and directed that the examiner specifically evaluate whether  there is any muscle injury that may result in "loss of power, weakness, lowered threshold of fatigue with average use, fatigue-pain, impairment of coordination, or uncertainty of movement, as well as evidence of loss of deep facia or muscle substance, or impairment of muscle tonus."

While the Veteran was afforded new VA examinations in March 2012, these examinations were limited to only the joints, and did not discuss or analyze the extent to which any muscle impairment may exist.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Since the VA examination did not evaluate the presence of any potential muscle injury, there was not substantial compliance with the Board's December 2011 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Memphis, Tennessee, since March 2012, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Schedule the Veteran for an examination to determine the current nature and extent of his right knee and right shoulder disabilities.  The claims folder should be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner should also identify all current right knee and right shoulder disabilities found to be present.  This examination should also include an evaluation of any impairment to the right knee or right shoulder that is the result of the shrapnel injury to the surrounding musculature.

If Disability Benefits Questionnaires (DBQs) are utilized, the examiner should be provided with the DBQs for both the joint and muscle examinations.    

3.  This is a complex case back from the Veterans Court.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues on appeal, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


